PER CURIAM.
Because the former tenant's affidavit does not contradict the Property Manager's affidavit stating that "the turnover from the Developer of the Condominium to the Condominium Association took place on December 16, 2009" and that, as a result, "[a]s of December 16, 2009, the Developer no longer had control over The Oaks in North Miami, [given that] control was transferred to the Condominium Association," the trial court properly granted summary judgment as there were no genuine issues of material fact. Morgan v. Cont'l Cas. Co., 382 So.2d 351, 353 (Fla. 3d DCA 1980).
Affirmed.